DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election of Group 4 (directed to a π electron-depleted nitrogen-containing cyclic group) as set forth in the Requirement for Restriction/Election filed 06/08/21.

4.	The election reads on Claims 1-18.

5.	Claims 1-20 are pending.  In combination with the Applicant’s Response filed 03/24/21, Claims 19 and 20 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, which the other claims are dependent upon, recites “the organic light-emitting satisfies a condition of”; the term “organic light-emitting” lacks antecedent basis.  The Office has interpreted the term to instead refer to “the organic light-emitting device” for the purpose of this Examination.  
Corrections are required.

8.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, which the other claims are dependent upon, recites “LUMO(dopant) indicates . . . of a dopant in the emission layer,” “LUMO(host-E) indicates . . . of an electron transport host in the emission layer,” “HOMO(host-H) indicates . . . of a hole transport host in the emission layer,” and “T1(dopant) indicates . . . of a dopant in the emission layer,” which renders the claim indefinite (as it is not clear if the “electron transport host,” “hole transport host,” and “dopant” are referring to the the dopant in the emission layer,” “LUMO(host-E) indicates . . . of the electron transport host in the emission layer,” “HOMO(host-H) indicates . . . of the hole transport host in the emission layer,” and “T1(dopant) indicates . . . of the dopant in the emission layer,” respectively, for the purpose of this Examination.
Similar problems exist in Claims 4-6 and (currently withdrawn) Claims 19 and 20.
Clarification is required.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY YANG/Primary Examiner, Art Unit 1786